        Case 1:19-cv-01272-RDB Document 229 Filed 03/08/21 Page 1 of 1



CHAMBERS OF                                                U.S. COURTHOUSE - CHAMBERS 5D
RICHARD D. BENNETT                                                  101 W. LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                          BALTIMORE, MD 21201
NORTHERN DIVISION                                                          TEL: 410-962-3190
                                                                            FAX: 410-962-3177
                                           March 8, 2021

                                          LETTER ORDER

To Counsel of Record:      Capital Funding Group, Inc. v. Alan Zuccari (RDB-19-1272)
                           AJZ Capital, LLC, v. John W. Dwyer, et al. (RDB-19-3632)

Dear Counsel:

       On March 8, 2021, this Court held a Motions hearing via Zoom to address the pending

cross-motions for summary judgment in the above-captioned cases. (ECF Nos. 70, 189 in

RDB-19-1272; ECF Nos. 47, 166 in RDB-19-3632.) The Court will address those Motions in

a forthcoming Memorandum and Opinion. In addition, pursuant to the circumstances created

by the COVID-19 Pandemic, and pursuant to Standing Order 2021-04 (D. Md. Feb. 17, 2021),

the jury trial scheduled for April 5, 2021 is POSTPONED and all related scheduling orders

pertaining to that trial date shall be revised at an off-the-record status conference call

scheduled for Friday, March 26, 2021 at 11:00 a.m. The dial-in information for that call is

as follows: Number: 605-475-6711, Code: 684-9982.

       Notwithstanding the informal nature of this letter, it is an Order of this Court and the

Clerk is directed to docket it as such.



                                              Sincerely,
                                                              ____/s/__________________
                                                              Richard D. Bennett
                                                              United States District Judge
